DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1, 6 and 11 have been amended, Claim(s) 4, 9 and 16 have been canceled; no new claims have been added, therefore Claim 1-3, 5-8, 10-15 is/are pending in the application and have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Summary
Office Action Summary:
Amendments to the Claim(s) do not overcome rejection under 35 USC 101, therefore the Examiner has maintained the rejection while updating wording and phrasing in accordance with the updated 2019 PEG.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments in regards to the 103 are moot and do not apply to the current rejection.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 5-8, 10-15 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it is determined that claims 1-3, 5-8, 10-15 are directed to a system and method.

Under the 2019 PEG Step 2A, Prong 1 analysis, claim 1 recites, A method comprising: receiving a first signal, at one or more processors of a computing system, that indicates automatic detection of presentation of a commercial on one or more electronic devices, wherein one or more of a product, a service, or an entity is presented in the commercial; in response to the first signal, communicating, using the one or more processors of the computing system, a second signal to a second computing system that provides search results to Internet searches conducted by searching computers connected with the second computing system; in response to communicating the second signal, receiving, at the one or more processors of the computing system, a third signal from the second computing system, the third signal determining whether web traffic to a website associated with the one or more of the product, the service, or the entity changed following presentation of the commercial,  and modifying, automatically using the one or more processors of the computing system, the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. Claims 6 and 11 are similar to Claim 1 except for citing, A system comprising: a computing device comprising: a memory; and one or more processors in operative communication with the memory (Claim 6) and A non-transitory computer-readable medium encoded with instructions executable by one or more computing devices, the instructions comprising (Claim 11). Claim(s) 6 and 11 are similar to Claim 1 and are therefore analyzed similarly.  
The claims are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, those activities are advertising, marketing, sales, and/or 
Depending Claims 5 and 10 are considered to further narrow the abstract idea by indicating the relationship between the website and commercial, reciting that the website is associated with the commercial when one or more of a product, service, or entity featured in the commercial is presented in the website (Claim 5, 10). 

Under the 2019 PEG Step 2A, Prong 2 analysis, the limitations of receiving a first signal, at one or more processors of a computing system (Claim 1, 6, 11), in response to the first signal, communicating, using the one or more processors of the computing system, a second signal to a second computing system, and in response to communicating the second signal, receiving, at the one or more processors of the computing system, a third signal from the second computing system (Claim 1, 6, 11) when considered both individually and as an ordered combination do not integrate the judicial exception into practical application because they recite generic computer components performing generic computer functions and amount to nothing more than mere instructions to 
The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the 

Under the 2019 PEG Step 2B analysis, the claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2013/0173379 A1), hereafter “Park”,  in view of Hackett et al (US 2017/0318336 A1).

Claim 1: Park discloses, A method comprising: 
receiving a first signal, at one or more processors of a computing system, that indicates automatic detection of presentation of a commercial (0007, 0021, 0027, 0044, the airing of an advertisement can be detected by monitoring the radio station);
 in response to the first signal, communicating, using the one or more processors of the computing system, a second signal to a second computing system that provides search results to Internet searches conducted by searching computers connected with the second computing system (0012, 0024, correlation engine can monitor search queries presented at one or more web sites that serve as interfaces to interact with search engines, 0026, 0030, 0032, 0045, network activity can be monitored for a duration after the airing of the advertisement);
 and in response to communicating the second signal, receiving, at the one or more processors of the computing system, a third signal from the second computing system, the third signal determining whether web traffic to a website associated with the one or more of the product, the service, or the entity changed following presentation of the commercial (0032, 0035-0037, 0040-0042, 0047, search lift).
Although Park discloses receiving a first signal, at one or more processors of a computing system, that indicates automatic detection of presentation of a commercial, Park may not explicitly disclose that the detection of the presentation of a commercial on one or more electronic devices and modifying, automatically using the one or more processors of the computing system, the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase, Hackett, however teaches identifying when media content is displayed on multiple devices (Hackett at 0087), monitoring the influence of media content on website traffic using trigger words (0089, 0093, 0095), and modifying a website or webpage in response to an increase in consumer search activity that is greater than a threshold value (Hackett at 0019, 0079, a controller for modifying a website or webpage, 0092, website optimizer, 0096-0097). 

The Examiner understands that there is only three possible finite solutions in regards to modifying the website based on a threshold - when the website traffic is below the threshold, at the threshold, or above the threshold. Therefore, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase, because choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is “Obvious to try”. The expectation of success remains the same for each option regardless of whether the website traffic is below the threshold, at the threshold, or above.

Claim 5: Park in view of Hackett disclose The method of claim 1, wherein the website is associated with the commercial when one or more of a product, service, or entity featured in the commercial is presented in the website (Park at 0023, 0024, 0026, 0047).

A system comprising: 
a computing device comprising: a memory; and one or more processors in operative communication with the memory to (0051-0054, processor, memory, computer): 
receive a first signal that indicates automatic detection of presentation of a commercial, wherein one or more of a product, a service, or an entity is presented in the commercial (0007, 0021, 0027, 0044, the airing of an advertisement can be detected by monitoring the radio station);
in response to the first signal, communicate a second signal to a search engine system that provides search results to Internet searches conducted by searching computers connected with the search engine system at least partially via the Internet (0012, 0024, correlation engine can monitor search queries presented at one or more web sites that serve as interfaces to interact with search engines, 0026, 0030, 0032, 0045, network activity can be monitored for a duration after the airing of the advertisement);
 in response to communicating the second signal, receive a third signal from the search engine system, the third signal indicating whether web traffic to a website associated with the one or more of the product, the service, or the entity changed following presentation of the commercial (0032, 0035-0037, 0040-0042, 0047, search lift).
Although Park discloses receive a first signal that indicates automatic detection of presentation of a commercial, wherein one or more of a product, a service, or an on one or more electronic devices. Although Park discloses receiving a first signal, at one or more processors of a computing system, that indicates automatic detection of presentation of a commercial, Park may not explicitly disclose that the detection of the presentation of a commercial on one or more electronic devices and automatically modify the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase, Hackett, however teaches identifying when media content is displayed on multiple devices (Hackett at 0087), monitoring the influence of media content on website traffic using trigger words (0089, 0093, 0095), and modifying a website or webpage in response to an increase in consumer search activity that is greater than a threshold value (Hackett at 0019, 0079, a controller for modifying a website or webpage, 0092, website optimizer, 0096-0097). 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertisement monitoring system of Park with automatically modifying the website in response to an increase in web traffic of Hackett in order to optimize the website to increase web traffic as taught by Hackett at 0093.
The Examiner understands that there is only three possible finite solutions in regards to modifying the website based on a threshold - when the website traffic is below the threshold, at the threshold, or above the threshold. Therefore, the Examiner 

Claim 10: Park in view of Hackett disclose The system of claim 6, wherein the website is associated with the commercial when one or more of a product, service, or entity featured in the commercial is presented in the website (Park at 0023, 0024, 0026, 0047).

Claim 11: Park discloses A non-transitory computer-readable medium encoded with instructions executable by one or more computing devices, the instructions comprising (0051-0054, computer readable medium): 
receiving a first signal that indicates automatic detection of presentation of a commercial, wherein one or more of a product, a service, or an entity is presented in the commercial (0007, 0021, 0027, 0044, The airing of an advertisement can be detected by monitoring the radio station); 
in response to the first signal, communicating a second signal to a search engine system that provides search results to Internet searches conducted by searching computers connected with the search engine system at least partially via the Internet (0012, 0024, correlation engine can monitor search queries presented at one or more web sites that serve as interfaces to interact with search engines, 0026, 0030, 0032, 0045, network activity can be monitored for a duration after the airing of the advertisement);
in response to communicating the second signal, receiving a third signal from the search engine system, the third signal indicating whether web traffic to a website associated with the one or more of the product, the service, or the entity changed following presentation of the commercial (0032, 0035-0037, 0040-0042, 0047, search lift).
Although Park discloses receiving a first signal that indicates automatic detection of presentation of a commercial, wherein one or more of a product, a service, or an entity is presented in the commercial Park may not explicitly disclose that the detection of the presentation of a commercial on one or more electronic devices, and automatically modifying the website associated with the commercial responsive to the change in the web traffic indicating a decrease in the web traffic to the website or an increase in the web traffic to the website that does not exceed a designated increase, Hackett, however teaches identifying when media content is displayed on multiple devices (Hackett at 0087), monitoring the influence of media content on website traffic using trigger words (0089, 0093, 0095), and modifying a website or webpage in 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the advertisement monitoring system of Park with automatically modifying the website in response to an increase in web traffic of Hackett in order to optimize the website to increase web traffic as taught by Hackett at 0093.
The Examiner understands that there is only three possible finite solutions in regards to modifying the website based on a threshold - when the website traffic is below the threshold, at the threshold, or above the threshold. Therefore, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the website associated with the commercial when the change in the web traffic indicates a decrease in the web traffic to the website or when an increase in the web traffic to the website does not exceed a designated increase, because choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is “Obvious to try”. The expectation of success remains the same for each option regardless of whether the website traffic is below the threshold, at the threshold, or above.

Claim 2-3, 7-8, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hackett further in view of Filev et al (US 2016/0073143 A1), hereinafter “Filev”.

 Claim 2: Park in view of Hackett disclose The method of claim 1, however Park may not explicitly disclose, wherein the first signal is received from a sensing device that at least one of optically detect and audibly detects auxiliary data that is imperceptibly encoded in the commercial, however Filev teaches the electronic device transmits data captured by the microphone of the electronic device to the server to identify the commercial (Filev at 0030, 0038, 0088, 0095, 0098).
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device that can optically or audibly detect auxiliary data in order to identify the advertisement viewed by the user.

Claim 3: Park in view of Hackett disclose The method of claim 1, Park may not explicitly disclose, wherein the first signal is received from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial, however Filev teaches a set top box sends a television program identification code transmitted with the content, which 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial in order to identify the advertisement being broadcast.

Claim 7: Park in view of Hackett discloses The system of claim 6, Park may not explicitly disclose, wherein the one or more processors receive the first signal from a sensing device that at least one of optically detects or audibly detects auxiliary data that is imperceptibly encoded in the commercial, however Filev teaches the electronic device transmits data captured by the microphone of the electronic device to the server to identify the commercial (Filev at 0030, 0038, 0088, 0095, 0098).
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device that can optically or audibly detect auxiliary data in order to identify the advertisement viewed by the user.

 The system of claim 6, Park may not explicitly disclose, wherein the one or more processors receive the first signal from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial, however Filev teaches a set top box sends a television program identification code transmitted with the content, which uniquely identifies the particular piece of media being displayed to the system (Filev at 0030, 0038, 0088, 0095, 0098).
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial in order to identify the advertisement being broadcast. 

Claim 13: Park in view of Hackett discloses The non-transitory computer-readable medium of claim 11, Park may not explicitly disclose, wherein the first signal is received at the one or more processors of the computing system from a sensing device that audibly detects auxiliary data that is imperceptibly encoded in the commercial, however Filev teaches the electronic device transmits data captured by the microphone of the electronic device to the server to identify the commercial (Filev at 0030, 0038, 0088, 0095, 0098).


Claim 14: Park in view of Hackett discloses The non-transitory computer-readable medium of claim 11, Park may not explicitly disclose, wherein the first signal is received at the one or more processors from a sensing device that audibly detects auxiliary data that is audibly presented in the commercial, however Filev teaches the electronic device transmits data captured by the microphone of the electronic device to the server to identify the commercial (Filev at 0030, 0038, 0088, 0095, 0098). 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device that can optically or audibly detect auxiliary data in order to identify the advertisement viewed by the user.

Claim 15: The non-transitory computer-readable medium of claim 11, Park may not explicitly disclose, wherein the first signal is received at the one or more processors from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial, 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Filev to further receive a signal from a sensing device through which a broadcast signal containing the commercial is communicated to a television for presenting the broadcast signal and the commercial in order to identify the advertisement being broadcast. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hackett further in view of Athsani et al (US 2010/0114709) hereafter “Athsani”.

Claim 12: Park in view of Hackett disclose The non-transitory computer-readable medium of claim 11, Park in view of Filev does not disclose, wherein the first signal is received at the one or more processors of the computing system from a sensing device that optically detects auxiliary data that is imperceptibly encoded in the commercial, however Athsani teaches a camera at a second device for capturing graphics and audio ads and/or sponsored content served via a first serving device (Athsani at 0047). 
The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine Park in view of Hackett with the teachings of Athsani to further receive a signal .

Response to Amendment
Amendments to the Claim(s) do not overcome rejection(s) under 35 USC 101, therefore the Examiner maintains the rejection while updating the wording and phrasing in accordance with 2019 PEG.
Amendments to the Claim(s) overcome the rejections set forth by the Examiner under 35 USC 103, therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
The Applicant’s arguments in regards to the 103 are moot and do not apply to the current rejection.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Response to Arguments
Regarding the 101 the Applicant requests that the rejection be held in abeyance until the claims are in “condition for allowance”, however, it is impossible for the claims to be in “condition for allowance” unless every rejection set forth by the Examiner, which includes the 101 rejection, is overcome or withdrawn. The Examiner further notes that because of compact prosecution the rejection cannot be held in abeyance and must be 
Applicant’s arguments with respect to claim 1, 6, and 11 have been considered but are moot because the arguments do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2-5, 7-10, and 12-15 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-5, 7-10, and 12-15. 
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.G./






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622